Exhibit 10.3

EXECUTION VERSION

APRIL 26, 2019

 

To:

Guess?, Inc.
1444 SOUTH ALEMEDA STREET
LOS ANGELES, CA 90021
ATTN: JASON MILLER, GENERAL COUNSEL

 

From:

JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
ENGLAND

 

Re:

Issuer Forward Repurchase Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between JPMorgan Chase Bank,
National Association (“Dealer”) and Guess?, Inc. (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation shall constitute a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

  

April 26, 2019

Seller:

  

Dealer

Buyer:

  

Counterparty

Shares:

  

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“GES”)

Prepayment:

  

Applicable

Prepayment Amount:

  

As provided in Annex B to this Confirmation.

Prepayment Date:

  

The first Exchange Business Day following the Trade Date.

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by the Office of the Comptroller of the Currency,
and is also supervised and regulated with respect to certain matters by the
Board of Governors of the Federal Reserve System, each in the jurisdiction of
the United States of America. Authorised by the Prudential Regulation Authority.
Subject to regulation by the Financial Conduct Authority and limited regulation
by the Prudential Regulation Authority. Details about the extent of our
regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number: 124491).



--------------------------------------------------------------------------------

Exchange:

  

New York Stock Exchange

Related Exchange(s):

  

All Exchanges

Calculation Agent:

  

Dealer; provided that (i) if an Event of Default as a result of
Section 5(a)(vii) of the Agreement has occurred and is continuing with respect
to Dealer, then Counterparty shall have the right to designate a Calculation
Agent that is a leading recognized dealer in equity derivatives (as determined
in good faith by Counterparty) for so long as such Event of Default is
continuing; provided, further, that all determinations, calculations, and
adjustments made by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination, calculation or
adjustment by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent shall promptly (but in any event within five
Scheduled Trading Days) provide to Counterparty by e-mail to the e-mail address
provided by Counterparty in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination, calculation or adjustment
(including any assumptions, quotations, market data or information from internal
or external sources used in making such calculation, determination or
adjustment), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

Valuation Terms:

  

Averaging Dates:

  

Each of the consecutive Exchange Business Days commencing on, and including, the
fourth Exchange Business Day immediately following the Trade Date and ending on,
and including, the Final Averaging Date.

Final Averaging Date:

  

The Scheduled Final Averaging Date.

Scheduled Final Averaging Date:

  

As provided in Annex B to this Confirmation.

Valuation Date:

  

The Final Averaging Date.

Averaging Date Disruption:

  

Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions or
regulatory considerations, take any or all of the following actions:
(i) determine that such Averaging Date is a Disrupted Day in full, in which
case, the VWAP Price for such Disrupted Day shall not be included for purposes
of determining the Settlement Price and the Scheduled Final Averaging Date shall
be postponed in accordance with Modified Postponement (as modified herein)
and/or (ii) determine that such Averaging Date is a Disrupted Day only in part,
in which case the Calculation Agent shall (x) determine the VWAP Price for such
Disrupted Day based on Rule 10b-18 eligible transactions in the Shares on such
Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) determine the Settlement Price based on an
appropriately weighted average instead of the arithmetic average described under
“Settlement Price” or “Settlement Valuation Price,”

 

2



--------------------------------------------------------------------------------

  

as the case may be, below. Any Exchange Business Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be an Exchange Business Day; if a closure of the Exchange
prior to its normal close of trading on any Exchange Business Day is scheduled
following the date hereof, then such Exchange Business Day shall be deemed to be
a Disrupted Day in full. Section 6.6(a) of the Equity Definitions is hereby
amended by replacing the word “shall” in the fifth line thereof with the word
“may,” and by deleting clause (i) thereof, and Section 6.7(c)(iii)(A) of the
Equity Definitions is hereby amended by replacing the word “shall” in the sixth
and eighth line thereof with the word “may.” If a Disrupted Day occurs on any
Averaging Date and each of the eight immediately following Scheduled Trading
Days is a Disrupted Day (a “Disruption Event”), then the Calculation Agent, in
its good faith and commercially reasonable discretion, may (A) deem such eighth
Scheduled Trading Day to be an Exchange Business Day that is not a Disrupted Day
and determine the VWAP Price for such eighth Scheduled Trading Day using its
good faith estimate of the value of the Shares on such eighth Scheduled Trading
Day based on the volume, historical trading patterns and price of the Shares or
(B) deem such Disruption Event to be an Additional Termination Event, with
Counterparty as the sole Affected Party and the Transaction as the sole Affected
Transaction.

 

The Calculation Agent shall notify the parties of the occurrence of any
Disrupted Day as promptly as practicable, and shall use good faith efforts to
notify the parties of any determination pursuant to these Averaging Date
Disruption provisions no later than the second Exchange Business Day immediately
following the last consecutive affected Averaging Date.

Market Disruption Events:

  

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

  

Any event that Dealer determines, in good faith and a commercially reasonable
manner and based on the advice of counsel, makes it appropriate with regard to
any U.S. federal or state legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer,
provided that such requirements, policies and procedures are generally
applicable to accelerated share repurchase transactions or similar transactions
and consistently applied), including, without limitation, Rule 10b-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) for Dealer to
refrain from or decrease any market activity in which it would otherwise engage
in order to establish, maintain, unwind or dispose of a commercially reasonable
hedge position in connection with the Transaction. Dealer shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Averaging Dates affected by it;

 

3



--------------------------------------------------------------------------------

  

provided that the Calculation Agent, in making any adjustment to the terms of
the Transaction as a result of a Regulatory Disruption, shall do so based on the
assumption that the Hedging Party maintains a commercially reasonable hedge
position at the time of such event.

Settlement Terms:

  

Initial Share Delivery:

  

On the Initial Share Delivery Date, Dealer shall deliver to Counterparty the
Initial Shares.

Initial Share Delivery Date:

  

The first Exchange Business Day following the Trade Date.

Initial Shares:

  

As provided in Annex B to this Confirmation; provided that if, in connection
with the Transaction, Dealer is unable to borrow or otherwise acquire a number
of Shares equal to the Initial Shares for delivery to Counterparty on the
Initial Share Delivery Date after using commercially reasonable efforts in
connection with establishing a commercially reasonable hedge position, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire;
provided further that if the Initial Shares are reduced as provided in the
preceding proviso, then Dealer shall use commercially reasonable efforts to
borrow or otherwise acquire an additional number of Shares equal to the
shortfall in the Initial Shares delivered on the Initial Share Delivery Date and
shall deliver such additional Shares as promptly as practicable, and all Shares
so delivered shall be considered Initial Shares.

Settlement Date:

  

The date that falls one Settlement Cycle following the Scheduled Final Averaging
Date.

Settlement:

  

On the Settlement Date, Dealer shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

Number of Shares to be Delivered:

  

A number of Shares equal to (i) the Prepayment Amount divided by (ii) the
Divisor Amount; provided that the Number of Shares to be Delivered as so
determined shall be reduced by the number of Shares delivered on the Initial
Share Delivery Date. Notwithstanding Section 9.2 of the Equity Definitions, the
Number of Shares to be Delivered shall be rounded down to the nearest whole
number of Shares and no Fractional Share Amounts shall be delivered.

Divisor Amount:

  

The greater of (i)(a) the Settlement Price minus (b) the Price Adjustment Amount
and (ii) USD 4.00.

Settlement Price:

  

The arithmetic average of the VWAP Prices for all Averaging Dates.

VWAP Price:

  

For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Page “GES <Equity> AQR SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason or is manifestly
incorrect, as reasonably determined by the Calculation Agent using a volume
weighted method.

Price Adjustment Amount:

  

As provided in Annex B to this Confirmation.

Excess Dividend Amount:

  

For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 

4



--------------------------------------------------------------------------------

Other Applicable Provisions:

  

To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

Delivery of Cash:

  

For the avoidance of doubt, other than payment of the Prepayment Amount by the
Counterparty, nothing in this Confirmation shall be interpreted as requiring the
Counterparty to settle the Transaction in cash, except under circumstances where
settlement in cash is within the Counterparty’s control (including, without
limitation, where the Counterparty elects not to receive or deliver Shares in
respect to the settlement of the Transaction) or in situations where all holders
of the Shares would also receive cash.

Dividends:

  

Extraordinary Dividend:

  

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions) (each, a “Dividend”) the amount or
value of which (as determined by the Calculation Agent) when aggregated with the
amount or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend.

Ordinary Dividend:

  

USD 0.1125.

Early Ordinary Dividend Payment:

  

If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Period (as defined below) and is prior to the Scheduled Ex-Dividend
Date for such calendar quarter, the Calculation Agent shall make such adjustment
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines in good faith and a commercially
reasonable manner appropriate to offset the change in fair value of the
Transaction attributable to the timing of such Dividend.

Scheduled Ex-Dividend Dates:

  

June 18, 2019

Share Adjustments:

  

Method of Adjustment:

  

Calculation Agent Adjustment; provided that (i) the declaration or payment of
Dividends and (ii) any Permitted OMR Transaction (as defined below), shall not
be a Potential Adjustment Event; provided further that any purchase of Shares by
Counterparty prior to the first Averaging Date shall not be a Potential
Adjustment Event.

  

It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent shall adjust any relevant terms of the
Transaction as the Calculation Agent determines in good faith and a commercially

 

5



--------------------------------------------------------------------------------

  

reasonable manner appropriate to account for the economic effect on the
Transaction of such postponement.

Extraordinary Events:

  

Consequences of Merger Events:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Cancellation and Payment

(c) Share-for-Combined:

  

Cancellation and Payment

Tender Offer:

  

Applicable; provided that (i) the definition of “Tender Offer” in Section 12.1
of the Equity Definitions will be amended by replacing “10%” in the third line
thereof with “20%” and (ii) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (iii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

(b) Share-for-Other:

  

Modified Calculation Agent Adjustment

(c) Share-for-Combined:

  

Modified Calculation Agent Adjustment

Composition of Combined Consideration:

  

Not Applicable

Consequences of Announcement Events:

  

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.” An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

Announcement Event:

  

The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

Announcement Date:

  

The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

Provisions applicable to Merger

  

Events and Tender Offers:

  

The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 

6



--------------------------------------------------------------------------------

New Shares:

  

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re- quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable; provided that (a) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “the formal or informal interpretation announced
publicly”, (ii) replacing the word “Shares” where it appears in clause
(X) thereof with the words “Hedge Position” and (iii) immediately following the
word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

Failure to Deliver:

  

Applicable

Insolvency Filing:

  

Applicable

Hedging Disruption:

  

Not Applicable

Increased Cost of Hedging:

  

Not Applicable

Loss of Stock Borrow:

  

Applicable

Maximum Stock Loan Rate:

  

As provided in Annex B to this Confirmation.

Increased Cost of Stock Borrow:

  

Applicable

Initial Stock Loan Rate:

  

As provided in Annex B to this Confirmation.

Hedging Party:

  

For all applicable Potential Adjustment Events and Extraordinary

  

Events, Dealer; provided that, when making any election, determination or
calculation, the Hedging Party shall be bound by the same obligations applicable
to the Calculation Agent as set forth in Section 1.40 of the Equity Definitions
as if the Hedging Party were the Calculation Agent.

Determining Party:

  

For all Extraordinary Events, Dealer; provided that, when making any election,
determination or calculation, the Determining Party shall be bound by the same
obligations applicable to the Calculation Agent as set forth in Section 1.40 of
the Equity Definitions as if the

 

7



--------------------------------------------------------------------------------

     

Determining Party were the Calculation Agent. Following any election,
determination or calculation by the Determining Party hereunder, upon a written
request by Counterparty, the Determining Party shall promptly (but in any event
within five Scheduled Trading Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such election, determination or calculation
(including any assumptions, quotations, market data or information from internal
or external sources used in making such election, determination or calculation),
it being understood that the Determining Party shall not be obligated to
disclose any proprietary or confidential models used by it for such
determination or calculation or any information that may be proprietary or
confidential or subject to an obligation not to disclose such information.

  

Non-Reliance:

  

Applicable

  

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

  

Additional Acknowledgments:

  

Applicable

3.

  

Account Details:

     

(a) Account for payments to Counterparty:

  

[To be provided separately upon request]

  

(b) Account for payments to Dealer:

  

[To be provided separately upon request]

4.

  

Offices:

     

(a) The Office of Counterparty for the Transaction is: Not Applicable.
Counterparty is not a Multibranch Party.

  

(b) The Office of Dealer for the Transaction is:

  

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

ENGLAND

5.

  

Notices: For purposes of this Confirmation:

  

(a) Address for notices or communications to Counterparty:

  

[__]

     

(b) Address for notices or communications to Dealer:

  

To:                    [    ]

     

Attn:                 [    ]

     

Telephone:       [    ]

  

6.

  

Additional Provisions Relating to Transactions in the Shares.

 

8



--------------------------------------------------------------------------------

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that Dealer may, during (i) the period from the
date hereof to the Valuation Date without regard to any adjustment thereof
pursuant to “Special Provisions regarding Transaction Announcements” below (the
“Averaging Period”), and (ii) the period from and including the first Settlement
Valuation Date to and including the last Settlement Valuation Date, if any (the
“Settlement Valuation Period” and, together with the Averaging Period, the
“Relevant Period”), purchase Shares in connection with the Transaction, which
Shares may be used to cover all or a portion of such short sale or may be
delivered to Counterparty. Such purchases will be conducted independently of
Counterparty. The timing of such purchases by Dealer, the number of Shares
purchased by Dealer on any day, the price paid per Share pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of Dealer. It is the intent
of the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c), and Counterparty shall not take any action that results in the
Transaction not so complying with such requirements. Without limiting the
generality of the preceding sentence, Counterparty acknowledges and agrees that
(A) Counterparty does not have, and shall not attempt to exercise, any influence
over how, when or whether Dealer effects any purchases of Shares in connection
with the Transaction, (B) during the period beginning on (but excluding) the
date of this Confirmation and ending on (and including) the last day of the
Relevant Period, neither Counterparty nor its officers or employees shall,
directly or indirectly, communicate any information regarding Counterparty or
the Shares to any employee of Dealer or its Affiliates responsible for trading
the Shares in connection with the transactions contemplated hereby,
(C) Counterparty is entering into the Transaction in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act and
(D) Counterparty will not alter or deviate from this Confirmation or enter into
or alter a corresponding hedging transaction with respect to the Shares.
Counterparty also acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which Counterparty or any officer or director of
Counterparty is aware of any material nonpublic information regarding
Counterparty or the Shares.

(b) Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.

(c) Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify Dealer of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d) During the Relevant Period, Counterparty shall (i) not make, or permit to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act of 1933, as amended (the “Securities Act”) of any merger, acquisition, or
similar transaction involving a recapitalization relating to Counterparty as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act (a “Merger
Transaction”) or potential Merger Transaction (any such announcement, a “Merger
Announcement”), unless such Merger Announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares,
(ii) promptly (but in any event prior to the next opening of the regular trading
session on the Exchange) notify Dealer following any such Merger Announcement
that such Merger Announcement has been made, and (iii) promptly deliver to
Dealer following the making of any such Merger Announcement (but in any event
prior to the next opening of the regular trading session on the Exchange) a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the Merger Announcement and (B) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the Merger
Announcement. Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of

 

9



--------------------------------------------------------------------------------

the completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such Merger Announcement may
result in a Regulatory Disruption and may cause the Relevant Period to be
suspended. Accordingly, Counterparty acknowledges that its actions in relation
to any such announcement or transaction must comply with the standards set forth
in Section 6(a) above.

(e) Without the prior written consent of Dealer, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by means
of a cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable for Shares during the
Relevant Period; provided that the foregoing shall not apply in respect of any
purchase of Shares by Counterparty prior to the first Averaging Date.

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary, Counterparty may purchase Shares on any Exchange Business Day pursuant
to any Rule 10b5-1 or Rule 10b-18 repurchase plan entered into with Dealer or an
affiliate of Dealer (each, a “Permitted OMR Transaction”), so long as, on any
Exchange Business Day, purchases under all Permitted OMR Transactions do not in
the aggregate exceed the Designated OMR Threshold specified in Annex B to this
Confirmation on such Exchange Business Day. In addition, the preceding paragraph
shall not limit (w) Counterparty’s purchases of Shares that do not constitute
“Rule 10b-18 purchases” under subparagraphs (ii) or (iii) of Rule 10b-18(a)(13),
(x) Counterparty’s purchases of Shares pursuant to employee incentive plans in
connection with related equity transactions, or the granting of Shares or
options to “affiliated purchasers” (as defined in Rule 10b-18) or the ability of
such affiliated purchasers to acquire such Shares or options, in connection with
the Counterparty’s compensation policies for directors, officers and employees,
(y) withholding of Shares to cover amounts payable (including tax liabilities
and/or payment of exercise price) in respect of the exercise of employee stock
options or the vesting of restricted stock or stock units and (z) privately
negotiated (off-market) transactions by Counterparty, not involving any
derivative instrument, to purchase Shares from existing holders of Shares in
transactions that do not result in, or relate to, purchases of Shares in the
public market by such existing holders in connection with such transactions.

 

7.

Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) As of the Trade Date, and as of the date of any election by Counterparty of
Cash Termination under (and as defined in) Section 10(a) below, (A) none of
Counterparty and its officers and directors is aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Exchange Act when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request. Counterparty has
publicly disclosed its intention to institute a program for the acquisition of
Shares.

 

10



--------------------------------------------------------------------------------

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vii) On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

(viii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(ix) Counterparty is (i) a corporation for U.S. federal income tax purposes and
is organized under the laws of Delaware and (ii) a “U.S. person” (as that term
is used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
U.S. federal income tax purposes.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, each of
Dealer and Counterparty represents and warrants to the other party that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

(e) In addition to the representations, warranties and agreements hereunder,
Dealer represents, warrants and covenants to Counterparty that Dealer shall use
commercially reasonable efforts, during the Averaging Period and any Settlement
Valuation Period for the Transaction, to make all purchases of Shares in
connection with the Transaction in a manner that would comply with the
limitations set forth in clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of
Rule 10b-18, as if such rule were applicable to such purchases and taking into
account any applicable Securities and Exchange Commission no-action letters as
appropriate, and subject to any delays between the execution and reporting of a
trade of the Shares on the Exchange and other circumstances beyond Dealer’s
control; provided that, during the Averaging Period,

 

11



--------------------------------------------------------------------------------

the foregoing agreement shall not apply to purchases made to dynamically hedge
for Dealer’s own account or the account of its affiliate(s) the optionality
arising under the Transaction (including, for the avoidance of doubt, timing
optionality); and provided further that, without limiting the generality of the
first sentence of this Section 7(e), Dealer shall not be responsible for any
failure to comply with Rule 10b-18(b)(3) to the extent any transaction that was
executed (or deemed to be executed) by or on behalf of Counterparty or an
“affiliated purchaser” (as defined under Rule 10b-18) pursuant to a separate
agreement is not deemed to be an “independent bid” or an “independent
transaction” for purposes of Rule 10b-18(b)(3).

8. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, Dealer and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b) Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

(c) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price, the Settlement
Valuation Price and/or the VWAP Price; and

(d) Any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price, the Settlement Valuation Price and/or the VWAP Price, each in a manner
that may be adverse to Counterparty.

 

9.

Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date, the
Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any of the other terms of the Transaction (including without
limitation, the Number of Shares to be Delivered and the Price Adjustment
Amount) as the Calculation Agent determines appropriate, at such time or at
multiple times as the Calculation Agent determines appropriate (without
duplication), to account for the economic effect of the Transaction Announcement
(and, for the avoidance of doubt, in such event the Number of Shares to be
Delivered may be reduced below zero pursuant to the proviso to such definition).

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction or an event that, if consummated, would result in an Acquisition
Transaction by Counterparty or any of its subsidiaries, (ii) an announcement
that Counterparty or any of its subsidiaries has entered into an agreement or a
letter of intent designed to result in an Acquisition Transaction, by
Counterparty or any of its subsidiaries, (iii) the announcement by Counterparty
or any of its subsidiaries of the intention of Counterparty to solicit or enter
into, or to explore strategic alternatives or other similar undertaking that in
the reasonable judgment of the Calculation Agent is reasonably likely to include
an Acquisition Transaction, (iv) any other announcement by Counterparty or any
of its subsidiaries that in the reasonable judgment of the Calculation Agent is
reasonably likely to result in an Acquisition Transaction (provided that for
such purposes the Calculation Agent may take into account the effect of such
announcement on the market price for the Shares and/or options on the Shares) or
(v) any announcement of any material (as determined by Calculation Agent in its
commercially reasonable judgment) change or amendment to any previous
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent
or intention).

“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and to “50%” by “75%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted), Merger Transaction or Tender Offer,
or any other transaction involving the merger of Counterparty with or into any
third party, (ii) the sale or transfer of all or substantially all of the assets
of Counterparty, (iii) a recapitalization,

 

12



--------------------------------------------------------------------------------

reclassification, binding share exchange or other similar transaction, (iv) any
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Counterparty or
any of its subsidiaries where the aggregate consideration transferable or
receivable by or to Counterparty or its subsidiaries exceeds 30% of the market
capitalization of Counterparty and (v) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

 

10.

Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Dealer
or Counterparty shall satisfy such Payment Obligation by the Share Termination
Alternative (as defined below); provided that Counterparty shall have the right,
in its sole discretion, subject to Section 7(a)(i), to satisfy or to require
Dealer to satisfy, as the case may be, any such Payment Obligation, in whole or
in part, in cash (“Cash Termination”) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date, Early Termination Date or date of cancellation or termination in respect
of an Extraordinary Event, as applicable (“Notice of Cash Termination”);
provided further that if Dealer would owe Counterparty the Payment Obligation
and Counterparty elects Cash Termination, Dealer shall have the right, in its
sole discretion, to elect to satisfy any portion of such Payment Obligation for
which Counterparty has elected Cash Termination by the Share Termination
Alternative, notwithstanding Counterparty’s election to the contrary; provided
further that, in the event of an Insolvency, a Nationalization, a Merger Event
or a Tender Offer, in each case, in which the consideration or proceeds to be
paid to all holders of Shares consists solely of cash, Counterparty shall be
automatically deemed to elect Cash Termination (but, notwithstanding the
foregoing, Dealer shall have the right under such circumstances, in its sole
discretion, to elect the Share Termination Alternative in lieu of Cash
Termination as described above); and provided further that Counterparty shall
not have the right to elect Cash Termination in the event (i) of an Event of
Default in which Counterparty is the Defaulting Party or a Termination Event in
which Counterparty is the Affected Party, which Event of Default or Termination
Event resulted from an event or events within Counterparty’s control. If the
Share Termination Alternative is applicable, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable, with respect to
the Payment Obligation or such portion of the Payment Obligation for which the
Share Termination Alternative is applicable (the “Applicable Portion”):

 

Share Termination Alternative:

  

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by Dealer, that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation or the Applicable Portion, as
the case may be. If delivery pursuant to the Share Termination Alternative is
owed by Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such
delivery were a settlement of the Transaction to which Net Share Settlement (as
defined in Annex A) applied, the Cash Settlement Payment Date were the Early
Termination Date, the Forward Cash Settlement Amount were zero (0) minus the
Payment Obligation (or the Applicable Portion, as the case may be) owed by
Counterparty, and “Shares” as used in Annex A were replaced by “Share
Termination Delivery Units.”

Share Termination Delivery Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a

 

13



--------------------------------------------------------------------------------

  

security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

  

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

(b) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(c) Staggered Settlement. If Dealer would owe Counterparty any Shares pursuant
to the “Settlement Terms” above, Dealer may, by notice to Counterparty on or
prior to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Dealer would
otherwise be required to deliver on such Nominal Settlement Date.

(d) Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Determining Party or Hedging Party is called upon to make an adjustment,
determination or election (for the avoidance of doubt, including, but not
limited to, any determinations with respect to any amounts) pursuant to the
terms of this Confirmation or the Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party or Hedging Party, as the case
may be, shall make such adjustment, determination or election in a commercially
reasonable manner by taking into account the effect of such event on the Hedging
Party’s Hedge Position, assuming that the Hedging Party maintains a commercially
reasonable Hedge Position.

 

14



--------------------------------------------------------------------------------

(e) Transfer and Assignment. Notwithstanding anything to the contrary in the
Agreement, Dealer may transfer or assign any of its rights or duties hereunder
to any one or more of its affiliates without the consent of Counterparty;
provided that (1) such affiliate of Dealer has a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment or (2) such
affiliate’s obligations hereunder will be guaranteed, pursuant to the terms of a
customary guarantee in a form used by Dealer generally for similar transactions,
by Dealer, and provided, in each case, that (i) no Event of Default, Potential
Event of Default or Termination Event with respect to which Dealer is the
Defaulting Party or an Affected Party, as the case may be, exists or would
result therefrom, (ii) no Market Disruption Event or other event giving rise to
a right or responsibility to terminate or cancel the Transaction or to make an
adjustment to the terms of the Transaction would result therefrom, (iii) at the
time of such assignment or transfer, Counterparty would not, as a result of such
assignment or transfer, reasonably be expected at any time either (A) to be
required to pay (including a payment in kind) to Dealer or such transferee an
amount in respect of an Indemnifiable Tax greater than the amount Counterparty
would have been required to pay to Dealer in the absence of such transfer or
(B) to receive a payment (including a payment in kind) from which an amount is
required to be deducted or withheld for or on account of a Tax as to which no
additional amount is required to be paid, (iv) Dealer shall have caused the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that the transfer complies with the requirements of
clause (iii) in this paragraph, (v) Counterparty would not, at the time and as a
result of such transfer or assignment, reasonably be expected to become subject
to any registration, qualification, reporting or other requirement under
applicable law or regulation to which it would not otherwise have been subject
absent such transfer or assignment and (vi) Dealer shall be responsible for
reasonable fees and actual, documented out-of-pocket expenses, including
reasonable fees and actual, documented out-of-pocket expenses of external
counsel, incurred by Counterparty in connection with any transfer or proposed
transfer by Dealer.

(f) Additional Termination Events. The declaration by the Issuer of any
Extraordinary Dividend, the ex-dividend date for which occurs or is scheduled to
occur during the Relevant Dividend Period, will constitute an Additional
Termination Event, with Counterparty as the sole Affected Party and this
Transaction as the Affected Transaction. It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, at any time during the Relevant Period, the price per Share
on the Exchange, as determined by the Calculation Agent, is at or below the
Threshold Price (as provided in Annex B to this Confirmation). Upon the
occurrence of an Additional Termination Event as a result of the declaration by
the Issuer of an Extraordinary Dividend, the Early Termination Amount shall not
take into account the amount of such Extraordinary Dividend.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “material”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: “(c) If ‘Calculation
Agent Adjustment’ is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:” and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by (x) deleting the
words “diluting or concentrative” and replacing them with the word “material”
and (y) deleting the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Share)” and replacing such phrase with the
words “(and, for the avoidance of doubt, except in the case of a Potential
Adjustment Event as described in Section 11.2(e)(i), Section 11.2(e)(iv), or
Section 11.2(e)(vii) (other than, in the case of Section 11.2(e)(vii), any
corporate event involving the Issuer), adjustments may be made to account solely
for changes in volatility, stock loan rate or liquidity relative to the relevant
Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the word “material”;

 

15



--------------------------------------------------------------------------------

(iv) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding
the word “or” immediately before subsection “(B)” and deleting the comma at the
end of subsection (A); and (B)(1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3)
replacing in the penultimate sentence the words “either party” with “the Hedging
Party” and (4) deleting clause (X) in the final sentence.

(h) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

(k) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption,
Increased Cost of Hedging or Illegality).

(l) Tax Matters

 

  (i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

 

  (ii)

Tax documentation. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Counterparty

 

16



--------------------------------------------------------------------------------

 

has become obsolete or incorrect. Additionally, Counterparty shall, promptly
upon request by Dealer, provide such other tax forms and documents requested by
Dealer.

 

  (iii)

Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. The parties agree
that the definitions and provisions contained in the Attachment to the ISDA 2015
Section 871(m) Protocol published on November 2, 2015 by the International Swaps
and Derivatives Association, Inc. are incorporated into and apply to this
Confirmation and the Transaction hereunder, as applicable. References in those
definitions and provisions to any ‘Covered Master Agreement’ will be deemed to
be references to this Confirmation, and references to “Implementation Date”
shall be deemed to be references to the date of this Confirmation. For greater
certainty, if there is any inconsistency between this provision and the
provisions in any other agreement between the parties with respect to the
Transaction, this provision shall prevail unless such other agreement expressly
overrides the provisions of the Attachment to the ISDA 2015 Section 871(m)
Protocol.

(m) Termination Currency. The Termination Currency shall be USD.

(n) U.S. Stay Regulations. The parties agree that (i) to the extent that prior
to the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution
Stay Protocol (the “Protocol”), the terms of the Protocol are incorporated into
and form a part of this Confirmation, and for such purposes this Confirmation
shall be deemed a Protocol Covered Agreement and each party shall be deemed to
have the same status as “Regulated Entity” and/or “Adhering Party” as applicable
to it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties thereto
to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of this Confirmation, and for such purposes this
Confirmation shall be deemed a “Covered Agreement,” Dealer shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity.” In
the event that, after the date of this Confirmation, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2,
252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited
exceptions, require an express recognition of the stay-and-transfer powers of
the FDIC under the Federal Deposit Insurance Act and the Orderly Liquidation
Authority under Title II of the Dodd Frank Wall Street Reform and Consumer
Protection Act and the override of default rights related directly or indirectly
to the entry of an affiliate into certain insolvency proceedings and any
restrictions on the transfer of any covered affiliate credit enhancements.

(o) Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

(p) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

17



--------------------------------------------------------------------------------

(q) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(r) Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to the
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of Dealer (and not as a representative of J.P.
Morgan Securities LLC) in connection with the Transaction.

 

18



--------------------------------------------------------------------------------

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for notices indicated
above.

 

Yours sincerely, JPMorgan Chase Bank, National Association By:  

/s/ Brett Chalmers

Name:   Brett Chalmers Title:   Vice President

 

Confirmed as of the date first above written: GUESS?, INC. By:   /s/ Carlos
Alberini Name:   Carlos Alberini Title:  

Chief Executive Officer

JPMorgan Chase Bank, N.A. at its London Branch is a bank authorised and subject
to supervision and regulation by the Office of the Comptroller of the Currency,
and is also supervised and regulated with respect to certain matters by the
Board of Governors of the Federal Reserve System, each in the jurisdiction of
the United States of America. Authorised by the Prudential Regulation Authority.
Subject to regulation by the Financial Conduct Authority and limited regulation
by the Prudential Regulation Authority. Details about the extent of our
regulation by the Prudential Regulation Authority are available from us on
request. (Firm Reference Number: 124491).



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:

  

USD

Settlement Method Election:

  

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Exchange Act when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

Electing Party:

  

Counterparty

Settlement Method

  

Election Date:

  

The date that is the earlier of (i) three (3) Exchange Business Days prior to
the Scheduled Final Averaging Date and (ii) the second Exchange Business Day
immediately following the Valuation Date.

Default Settlement Method:

  

Net Share Settlement

Special Settlement:

  

Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

Forward Cash Settlement Amount:

  

The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

Settlement Valuation Price:

  

The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

Settlement Valuation Dates:

  

A number of Scheduled Trading Days selected by the Calculation Agent in good
faith and in a commercially reasonable manner necessary to unwind Dealer’s
commercially reasonable hedge position, beginning on the Scheduled Trading Day
immediately following the later of the Settlement Method Election Date and the
Final Averaging Date.

 

A-1



--------------------------------------------------------------------------------

Cash Settlement:

  

If Cash Settlement is applicable, then Counterparty shall pay to Dealer the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

Cash Settlement Payment Date:

  

The date one Settlement Cycle following the last Settlement Valuation Date.

Net Share Settlement Procedures:

  

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

2. Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of (i) the absolute value of the Number of
Shares to be Delivered and (ii) 100%, plus a commercially reasonable amount
determined by Dealer to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
market value thereof to Dealer (which value shall take into account an
illiquidity discount resulting from the fact that the Restricted Payment Shares
will not be registered for resale), as determined by the Calculation Agent in
good faith and in a commercially reasonable manner (the “Restricted Share
Value”), and paragraph 3 of this Annex A shall apply to such Restricted Payment
Shares, and (ii) by delivery of the Make-Whole Payment Shares as described in
paragraph 4 below.

3. (a) All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to Dealer (or any affiliate of Dealer designated by Dealer) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(a)(2) thereof.

(b) As of or prior to the date of delivery, Dealer and any potential purchaser
of any such Shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities for companies of similar size
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); provided that prior to
receiving or being granted access to any such information, any such potential
purchaser may be required by Counterparty to enter into a customary
nondisclosure agreement with Counterparty in respect of any such due diligence
investigation.

(c) As of the date of delivery, Counterparty shall use good faith, commercially
reasonable efforts to enter into an agreement (a “Private Placement Agreement”)
with Dealer (or any affiliate of Dealer designated by Dealer) in connection with
the private placement of such Shares by Counterparty to Dealer (or any such
affiliate) and the private resale of such Shares by Dealer (or any such
affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates, and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses in connection with such resale
specified in writing in sufficient detail, including all commercially reasonable
fees and expenses of counsel for Dealer, and shall contain representations,
warranties and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales.

(d) Counterparty shall not take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to Dealer or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to Dealer
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
Dealer (or an affiliate of Dealer).

 

A-2



--------------------------------------------------------------------------------

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
all material information relating to Counterparty is within Counterparty’s
control.

4. If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner. At the end of each Exchange Business Day upon
which sales have been made, the Settlement Balance shall be reduced by an amount
equal to the aggregate proceeds received by Dealer or its affiliate upon the
sale of such Restricted Payment Shares or Make-Whole Payment Shares, less a
customary and commercially reasonable private placement fee for private
placements of common stock by issuers of a similar size. If, on any Exchange
Business Day, all Restricted Payment Shares and Make-Whole Payment Shares have
been sold and the Settlement Balance has not been reduced to zero, Counterparty
shall at its election (i) deliver to Dealer or as directed by Dealer one
Settlement Cycle following such Exchange Business Day an additional number of
Shares (the “Make-Whole Payment Shares” and, together with the Restricted
Payment Shares, the “Payment Shares”) equal to (x) the Settlement Balance as of
such Exchange Business Day divided by (y) the Restricted Share Value of the
Make-Whole Payment Shares as of such Exchange Business Day or (ii) promptly
deliver to Dealer cash in an amount equal to the then remaining Settlement
Balance. This provision shall be applied successively until either the
Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number. If on any Exchange Business Day, Restricted Payment Shares and
Make-Whole Payment Shares remain unsold and the Settlement Balance has been
reduced to zero, Dealer shall promptly return such unsold Restricted Payment
Shares or Make-Whole Payment Shares.

5. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the Settlement Date or, if Counterparty has elected to deliver
any Payment Shares hereunder in connection with a Special Settlement, to the
date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

A-3



--------------------------------------------------------------------------------

Schedule 1

Pursuant to Item 601(a)(5) of Regulation S-K under the Securities Exchange Act
of 1934, Annex B to this agreement is omitted. A list of the information
contained in Annex B to the agreement is below:

1) Prepayment Amount

2) Scheduled Final Averaging Date

3) Initial Shares

4) Price Adjustment Amount

5) Initial Stock Loan Rate

6) Threshold Price

7) Maximum Deliverable Number

8) Designated OMR Threshold